                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02538-WJM-MEH

CESAR RYAN MARQUEZ,

       Plaintiff,

v.

DR. DARREN LISH,

      Defendant.
______________________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       This action arises out of the incarceration of Plaintiff Cesar Ryan Marquez (“Marquez”), an

inmate at all relevant times in the Colorado Department of Corrections system. Marquez proceeds

in this action pro se and alleges against the Defendant, Dr. Darren Lish (“Lish”), a violation of his

Eighth Amendment right against Defendant’s deliberate indifference to his serious need for medical

care. In response, Lish filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) [filed

November 6, 2018; ECF No. 21]. Finding that the Court lacks subject matter jurisdiction due to

Marquez’s lack of constitutional standing, this Court respectfully recommends that the Honorable

William J. Martinez grant in part and deny in part Lish’s motion as set forth herein.

                                         BACKGROUND

I.     Statement of Facts

       The following are relevant factual allegations (as opposed to legal conclusions, bare

assertions, or merely conclusory allegations) made by Marquez in the operative Amended
Complaint,1 which are taken as true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

       On or about February 15, 2011, Marquez began serving a nine-year term in the Colorado

Department of Corrections (“CDOC”). During that same year, CDOC physicians first recognized

and began treating Marquez for a mental health condition by prescribing Wellbutrin. Marquez

continued with this treatment until approximately 2015 when the CDOC physicians also prescribed

Gabapentin and Remron for Marquez’s treatment.

       On February 24, 2017, the CDOC transferred Marquez to a community corrections program,

“Time to Change,” at which Marquez continued to be treated for his mental health condition by a

CDOC contractor, Correctional Psychology Associates (“CPA”). CPA staff prescribed the same

dosages of the three medications for Marquez’s treatment. At some point before October 2017, CPA

stopped prescribing the medications citing a CDOC policy, apparently drafted and implemented by

Lish, CDOC Chief of Psychiatry, mandating that Wellbutrin, Gabapentin, and Remron be

discontinued immediately due to a potential abuse hazard. Within a few days of stopping the

medication, Marquez suffered a mental “breakdown” culminating in his “absconding” from the Time

to Change program.

II.    Procedural History

       Based on these allegations, Marquez seeks injunctive relief in the form of an order requiring

the CDOC to review his need for the above-described medications, to choose what form is to be

given Marquez to reduce abuse concerns, and to place Marquez once again in the community


       1
         The Court informed the parties at a Status Conference on January 14, 2019—before
briefing was completed on the present motion—that it would consider the allegations set forth in
both the original and Amended Complaints. ECF No. 30.

                                                 2
corrections program. Am. Compl. 4, ECF No. 7.

        In the present motion, Lish contends that Marquez fails to allege the subjective and objective

elements necessary to state an Eighth Amendment claim. Mot. 4-5. Marquez responds with

additional allegations that he has been diagnosed with “multiple mental illnesses” by “several

doctors” and was not provided any alternative medication or treatment when the medication stopped;

however, the prescriptions have been re-started now that he is at the Boulder County Jail. He also

contends that he was doing well in the program while on the medication, and it “was not until [he]

was off [his] medications that everything started falling apart.” Resp. 3.

        Although provided the opportunity to do so, Lish did not file a reply in support of the motion.

                                       LEGAL STANDARDS

I.      Dismissal under Fed. R. Civ. P. 12(b)(1)

        The Supreme Court has instructed that “whenever standing is unclear, we must consider it

sua sponte to ensure there is an Article III case or controversy before us.” Hobby Lobby Stores, Inc.

v. Sebelius, 723 F.3d 1114, 1126 (10th Cir. 2013). Dismissal for lack of constitutional standing

should be granted under Rule 12(b)(1). VR Acquisitions, LLC v. Wasatch Cty., 853 F.3d 1142, 1146

n.4 (10th Cir. 2017) (citing Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 795 n.2 (5th

Cir. 2011)).

        Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of subject matter

jurisdiction.” Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is not a judgment on the

merits of the plaintiff’s case, but only a determination that the court lacks authority to adjudicate the

matter. See Butler v. Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008) (recognizing federal courts

are courts of limited jurisdiction and “there is a presumption against our jurisdiction”). A court


                                                   3
lacking jurisdiction “must dismiss the cause at any stage of the proceeding in which it becomes

apparent that jurisdiction is lacking.” Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012, 1016 (10th

Cir. 2013). A motion to dismiss under Rule 12(b) “admits all well-pleaded facts in the complaint

as distinguished from conclusory allegations.” Smith v. Plati, 258 F.3d 1167, 1174 (10th Cir. 2001).

The burden of establishing subject matter jurisdiction is on the party asserting jurisdiction. See

Pueblo of Jemez v. United States, 790 F.3d 1143, 1151 (10th Cir. 2015). Accordingly, Marquez

bears the burden in this case of establishing that this Court has jurisdiction to hear his claims.

Further, under a 12(b)(1) motion, “a court has wide discretion to allow affidavits, other documents,

and a limited evidentiary hearing to resolve disputed jurisdictional facts.” Stuart v. Colo. Interstate

Gas Co., 271 F.3d 1221, 1225 (10th Cir. 2001) (quoting Holt v. United States, 46 F.3d 1000, 1003

(10th Cir. 1995)). In such an instance, “a court’s reference to evidence outside the pleadings does

not convert the motion into a Rule 56 motion.” Id.

II.     Treatment of a Pro Se Plaintiff’s Complaint

        A federal court must construe a pro se plaintiff’s “pleadings liberally, applying a less

stringent standard than is applicable to pleadings filed by lawyers. [The] court, however, will not

supply additional factual allegations to round out a plaintiff’s complaint or construct a legal theory

on plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (quotations

and citations omitted). The Tenth Circuit interpreted this rule to mean, “if the court can reasonably

read the pleadings to state a valid claim on which the plaintiff could prevail, it should do so despite

the plaintiff’s failure to cite proper legal authority, his confusion of various legal theories, his poor

syntax and sentence construction, or his unfamiliarity with pleading requirements.” Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). However, this interpretation is qualified in that it is not “the


                                                   4
proper function of the district court to assume the role of advocate for the pro se litigant.” Id.

Accordingly, the court must “not supply additional facts, nor...construct a legal theory for plaintiff

that assumes facts that have not been pleaded.” Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir.

1998) (citing Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989)).

                                              ANALYSIS

        District courts “have an independent obligation to verify that [a plaintiff] has Article III

standing to bring its § 1983 claims before proceeding any further.” VR Acquisitions, LLC, 853 F.3d

at 1146 n.3. To demonstrate Article III standing, a plaintiff must plausibly allege an (1) injury in

fact, (2) fairly traceable to defendants’ conduct, (3) that is redressable by a favorable judicial ruling.

Id. (citing Rector v. City & Cty. of Denver, 348 F.3d 935, 942 (10th Cir. 2003)). Here, the Court

finds Marquez lacks constitutional standing to bring his claim for prospective injunctive relief.

        Marquez sues Lish only in his official capacity. Am. Compl. 2. Claims against state officials

in their official capacities are essentially claims against the state entity. Ky. v. Graham, 473 U.S.

159, 165 (1985) (“Official-capacity suits, in contrast, generally represent only another way of

pleading an action against an entity of which an officer is an agent.”) (citation and quotations

omitted). It is well-established that “the Eleventh Amendment precludes a federal court from

assessing damages against state officials sued in their official capacities because such suits are in

essence suits against the state.” Hunt v. Bennett, 17 F.3d 1263, 1267 (10th Cir. 1994). Absent an

unmistakable waiver by a state of its Eleventh Amendment immunity, or an unmistakable abrogation

of such immunity by Congress, the Eleventh Amendment provides absolute immunity from suit in

federal courts for states and their agencies. Blatchford v. Native Village of Noatak & Circle Village,

501 U.S. 775, 785-86 (1991). Thus, an official-capacity lawsuit is appropriate only where the claims


                                                    5
could be sustained against the entity in its own name. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

691 (1978).

        The Supreme Court has recognized an exception to the Eleventh Amendment for such actions

where plaintiffs seek prospective enforcement of their federal rights. See Ex parte Young, 209 U.S.

123, 159-60 (1908). But Young makes it clear that this exception “may not be used to obtain a

declaration that a state officer has violated a plaintiff’s federal rights in the past” or as a means for

seeking money damages. Buchwald v. Univ. of N.M. Sch. of Med., 159 F.3d 487, 495 (10th Cir.

1998) (citations and quotations omitted).

        In this case, Marquez seeks only prospective injunctive relief against Lish in the form of an

order requiring the CDOC to reform its policy concerning “potential abuse” of medications, and to

review Marquez’s need for certain medications and place him once again in the community

corrections program (presumably under the reformed policy). To the extent Marquez plausibly states

an Eighth Amendment violation, he has alleged prospective injunctive relief potentially sufficient

to overcome Eleventh Amendment immunity. See id.

        However, Marquez also alleges that he is no longer in the custody of the CDOC but, rather,

he is being held in Boulder County Jail on criminal charges stemming from his “absconding” from

the Time to Change program. Compl. 6. Marquez “assume[s]” he will be “transferred back into the

direct custody of a D.O.C. sponsored institution” upon disposition of the criminal charges, but as of

the date of this recommendation, the case docket reflects that Marquez remains housed in Boulder

County Jail.2 Further, nothing in the allegations suggests that the challenged policy remains in effect



        2
         Notably, the Complaint was filed on October 24, 2017, more than eighteen months ago,
and lists the Boulder County Jail as Marquez’s residence. Compl. 13.

                                                   6
at the CDOC, or that Marquez would be subject to it and denied any needed medication should he

return there. Moreover, Marquez contends in the briefing that he is currently receiving the

medications he needs for his mental illness(es). Resp. 2.

       “[I]f a plaintiff seeks injunctive relief based on the threat of future harm, the ‘threat of injury

must be both real and immediate, not conjectural or hypothetical.’” Redmond v. Crowther, 882 F.3d

927, 942 (10th Cir. 2018) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 101–02 (1983)). Here,

Marquez’s allegations establish that any injury necessary to support the relief he requests is merely

speculative, and it is neither real nor immediate. Accordingly, the Court recommends that the

District Court find Marquez’s allegations are insufficient to demonstrate he has Article III standing

to seek the requested prospective injunctive relief in this case.

       Because the Court lacks subject matter jurisdiction in this case, this Court will not proceed

to determine whether Marquez states a plausible violation of the Eighth Amendment against Lish.

                                           CONCLUSION

       In sum, the Court finds that, as Marquez fails to allege constitutional standing necessary to

assert an official-capacity claim for prospective injunctive relief, the Court lacks subject matter

jurisdiction over Marquez’s Eighth Amendment claim against Lish and recommends the claim be

dismissed without prejudice.

       Therefore, the Court respectfully recommends that Defendants’ Motion to Dismiss pursuant

to Fed. R. Civ. P. 12(b)(6) [filed November 6, 2018; ECF No. 21] be granted in part and denied

in part and that the operative Amended Complaint be dismissed without prejudice.3

       3
         Be advised that all parties shall have fourteen (14) days after service hereof to serve and
file any written objections in order to obtain reconsideration by the District Judge to whom this
case is assigned. Fed. R. Civ. P. 72. The party filing objections must specifically identify those

                                                   7
       Respectfully submitted this 13th day of May, 2019, at Denver, Colorado.

                                                   BY THE COURT:




                                                   Michael E. Hegarty
                                                   United States Magistrate Judge




findings or recommendations to which the objections are being made. The District Court need
not consider frivolous, conclusive or general objections. A party’s failure to file such written
objections to proposed findings and recommendations contained in this report may bar the party
from a de novo determination by the District Judge of the proposed findings and
recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. §
636(b)(1). Additionally, the failure to file written objections to the proposed findings and
recommendations within fourteen (14) days after being served with a copy may bar the aggrieved
party from appealing the factual and legal findings of the Magistrate Judge that are accepted or
adopted by the District Court. Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008)
(quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).

                                               8
